Exhibit 10.1
(UAL CORPORATION LOGO) [c84219c8421901.gif]
CASH INCENTIVE AWARD NOTICE
Cash Incentive Award Notice under the UAL Corporation 2008 Incentive
Compensation Plan, dated as of «Award Date», between UAL Corporation, a Delaware
Corporation (the “Company”), and «Name».
This Cash Incentive Award Notice (this “Award Notice”) sets forth the terms and
conditions of a long-term cash incentive award (the “Cash Award”), that is
subject to vesting and other terms and conditions as specified herein and that
is granted to you under the UAL Corporation 2008 Incentive Compensation Plan
(the “Plan”).
SECTION 1. The Plan. This Cash Award is made pursuant to the Plan, all the terms
of which are hereby incorporated in this Award Notice. In the event of any
conflict between the terms of the Plan and the terms of this Award Notice, the
terms of the Plan shall govern.
SECTION 2. Definitions. Capitalized terms used in this Award Notice that are not
defined in this Award Notice have the meanings as used or defined in the Plan or
the UAL Corporation 2009 Annual Incentive Plan (the “AIP”), as applicable.
SECTION 3. Calculation, Vesting and Payment of Cash Award.
(a) Calculation of Cash Award. (i) Your target Cash Award (the “Target Cash
Award”) is $_____  and is based on the _____  period beginning «Start Date» and
ending «End Date» (the “Performance Period”). Subject to the terms of this Award
Notice, for each year during the Performance Period, you will be credited with
an amount (each such credited amount, an “Annual Cash Award Credit”) equal to
 _____  of the Target Cash Award multiplied by the level of the Company’s
achievement of the applicable Performance Goals under the AIP for such year.
Subject to the terms of this Award Notice, the amount of the Cash Award that
will be paid to you will equal the sum of the Annual Cash Award Credits credited
during the Performance Period. Notwithstanding the foregoing, you will not be
credited with an Annual Cash Award Credit for any year during the Performance
Period if the Company does not achieve the Minimum Financial Performance Trigger
under the AIP for such year.

 

 



--------------------------------------------------------------------------------



 



(ii) Your Annual Cash Award Credit for each year during the Performance Period
shall be determined pursuant to the following chart:

                                              Threshold             Maximum    
  Threshold     Level (50%             Level (200%       Level not     of Target
    Target     of Target       achieved     Level)     Level     Level)  
Annual Cash Award Credit
    0     $       $       $    

(iii) In event the Company’s level of achievement of the Performance Goals is
between Threshold Level and Target Level or Target Level and Maximum Level for
any year during the Performance Period, your Annual Cash Award Credit will be
determined by linear interpolation.
(b) Vesting of Cash Award. (i) Subject to the terms of this Award Notice, the
Cash Award will vest 100% on «Vesting Date», or such earlier date as provided in
Section (3)(b)(iii) or 3(b)(iv) of this Award Notice (the “Vesting Date”).
(ii) In the event you incur a Termination of Employment during the Performance
Period other than as a result of death or Disability, you will forfeit all
rights to the Cash Award (including any Annual Cash Award Credits) effective
immediately upon such Termination of Employment, unless otherwise determined by
the Committee.
(iii) In the event you incur a Termination of Employment during the Performance
Period as a result of death or Disability, your Cash Award will vest immediately
upon such Termination of Employment. Your Cash Award will be paid out at the
Target Level on a prorated basis based on the number of days elapsed from the
beginning of the Performance Period up to and including the date of the
Termination of Employment.
(iv) In the event of a Change in Control during the Performance Period, if the
Cash Award has not been forfeited, your Cash Award will vest immediately upon
such Change in Control. Your Cash Award will be paid out at the Target Level on
a prorated basis based on the number of days elapsed from the beginning of the
Performance Period up to and including the date of the Change in Control.
(c) Payment of Cash Award. The Company shall, subject to Section 3(b) and
Section 4, pay the Cash Award in a lump sum as soon as practicable following the
Vesting Date, but in no event later than March 15 of the calendar year following
the Vesting Date.

 

2



--------------------------------------------------------------------------------



 



SECTION 4. Withholding and Consents. (a) Withholding. The Company may deduct and
withhold from the payment of the Cash Award such Federal, state, local foreign
or other taxes as are required to be withheld pursuant to any applicable law or
regulation.
(b) Consents. Your rights in respect of the Cash Award are conditioned on the
receipt to the full satisfaction of the Committee of any required consents that
the Committee may determine to be necessary or advisable (including, without
limitation, your consenting to the Company’s supplying to any third-party
recordkeeper of the Plan such personal information as the Committee deems
advisable to administer the Plan).
SECTION 5. Successors and Assigns of the Company. The terms and conditions of
this Award Notice shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.
SECTION 6. Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Notice, and its determinations shall be final,
binding and conclusive.
SECTION 7. Amendment of this Award Notice. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Notice prospectively or retroactively; provided,
however, that, except as set forth in Section 10(e) of the Plan, any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially and adversely impair your rights under this
Award Notice shall not to that extent be effective without your consent (it
being understood, notwithstanding the foregoing proviso, that this Award Notice
and the Cash Award shall be subject to the provisions of Section 7(c) of the
Plan).
IN WITNESS WHEREOF, the Company has duly executed this Award Notice as of the
date first written above.

            UAL CORPORATION,
      By:             Name:   Glenn F. Tilton        Title:   Chairman,
President & CEO   

 

3